--------------------------------------------------------------------------------

Exhibit 10.26
 
LINE OF CREDIT AGREEMENT
 
This Line Of Credit Agreement (the "Agreement") is made and entered into as of
the 31st day of March 2011 (the "Effective Date") between Green Energy
Management Services Inc., a Delaware corporation ("GEM"), and Clearwater
Financial Advisors, L.L.C., a Louisiana limited liability company.
 
RECITALS
 
A.             Clearwater has agreed to make advances and to extend credit to
GEM up to a maximum principal amount of U.S. $500,000 (the "Loan").
 
B.              GEM desires to borrow amounts from Clearwater and has agreed to
repay those amounts and accrued interest and other amounts according to the
terms and conditions of this Agreement.
 
AGREEMENT
 
In consideration of the premises and mutual covenants contained in this
Agreement, the Parties agree as follows:
 
1.               Loan.
 

 
(a)
Clearwater will loan money to GEM pursuant to the terms and conditions set forth
in this Agreement, including the Promissory Note (the "Note") attached to and
made pail of this Agreement as Exhibit A. This Agreement and the Promissory Note
may be referred to together in this Agreement as the "Loan Documents". During
the term of this Agreement, Clearwater shall from time to time upon GEM's
request make an advance and loan (an "Advance") to GEM up to an aggregate
outstanding principal amount of all Advances equal to U.S. $500,000 (the
"Maximum Loan Amount"). Repayment of the Advances and all other amounts included
in the Loan shall be made pursuant to the terms of the Note.

 
2.              No Security or Guarantees. The repayment of the Loan and all
amounts that become due and payable to Clearwater pursuant to either Loan
Document (the "Obligations") shall not be secured or guaranteed.
 
3.              GEM's Warranties. GEM represents and warrants to Clearwater as
follows:
 

 
(a)
GEM has full power and authority to execute this Agreement and all the Loan
Documents;

 
 
 

--------------------------------------------------------------------------------

 
 

 
(b)
GEM is duly organized and in good standing under the laws of the State of
Delaware; and

 

  (c)
GEM has full authority and power to own its properties and to operate its
business as now conducted.

 



4.                 Events Of Default. The occurrence of any of the following
events and the failure of GEM to cure any of the following within live calendar
days of occurrence shall be deemed to be an Event Of Default under this
Agreement or the Note:
 

 
(a)
Failure of GEM to make any payment when due pursuant to the Note; or

 

 
(b)
Any representation or warranty made by GEM in either Loan Document shall prove
to have been incorrect when made in any material respect; or

 

 
(c)
GEM or any subsidiary of GEM shall be adjudicated insolvent, or shall generally
not pay, or admit in writing its inability to pay. its debts as they mature, or
make a general assignment for the benefit of creditors, or any proceeding shall
be instituted by GEM or any subsidiary of GEM seeking to adjudicate it
insolvent, seeking liquidation, dissolution, winding-up, reorganization,
arrangement, adjustment, protection, release or composition of it or its debts
under any bankruptcy or other debtor relief law. or seeking the entry of an
order for relief or the appointment of a receiver, trustee, or other similar
official for it or for any substantial part of its properties.



 



 
(d)
Any proceeding of the type referred to in Section 4(c) is filed, or any such
proceeding is commenced against GEM or any subsidiary of GEM and such proceeding
remains in effect for 60 days, or any of GEM or any subsidiary of GEM by any act
indicates its approval thereof, consent thereto or acquiescence thereof, and
consents thereto or acquiesces therein, or an order for relief is entered in an
involuntary case under the Bankruptcy Law of the United States, judgment or
decree is entered appointing a trustee, receiver, custodian, liquidator or
similar official or adjudicating any of GEM or any subsidiary of GEM insolvent,
or approving the petition in any such proceedings, and such order, judgment or
decree remains in effect for 60 days; or



 

 
(c)
A final judgment or order for the payment of money in excess of $50,000 and not
covered by insurance shall be rendered against GEM or any subsidiary of GEM and
the same shall not be discharged (or provision shall not be made for such
discharge) or a state of execution thereof shall not be procured, within 30 days
from the date of entry thereof, or GEM or any subsidiary of GEM shall not,
within said period of 30 days or such longer period during which execution of
the same shall have been stayed, appeal therefrom and cause the execution
thereof to be stayed during such appeal.

 
 
 

--------------------------------------------------------------------------------

 
 



             Remedies. In the event of an Event of Default, the Loan may, at the
option of Clearwater and without demand or notice of any kind, be declared and
thereupon immediately shall become due and payable and Clearwater may exercise
any rights or remedies available to it under the Loan Documents or under
applicable law. No delay on the part of GEM in the exercise of any right or
remedy shall operate as a waiver thereof, and no single or partial exercise by
Clearwater of any right or remedy shall preclude other or further exercise
thereof or the exercise of any other right or remedy.
 
6.                Miscellaneous.
 
6.1             Benefits And Assignment. The provisions of this Agreement shall
be binding upon and inure to the benefit of and be enforceable by the Parties
and their respective successors and assigns. This Agreement is made solely for
the benefit of the Parties, and their respective successors and assigns,
including the surviving entity in the event of a merger, consolidation, or other
business reorganization, and no other person shall acquire or have any right
under or by virtue of this Agreement.
 
6.2             Governing Law. The laws of the slate of Louisiana shall govern
all issues concerning the construction, validity and interpretation of this
Agreement.
 
6.3             Entire Agreement: Amendment. This Agreement and the other
documents delivered pursuant hereto or contemplated hereby constitute the full
and entire understanding and agreement between the parties with regard to the
subjects hereof and thereof. Neither this Agreement nor any term hereof may be
amended, waived, discharged or terminated except by a written instrument signed
by the party against whom enforcement of any such amendment, waiver, discharge
or termination is sought.
 
6.4              Notices. All notices, requests, demands, directions and other
communications ("Notices") concerning this Agreement shall be in writing and
shall be mailed or delivered personally or sent by telecopier or facsimile to
the applicable Party at the address of such Party set forth below in this
Section 7.4. When mailed, each such Notice shall be sent by first class,
certified mail, return receipt requested, enclosed in a postage prepaid wrapper,
and shall be effective on the fifth business day after it has been deposited in
the mail. When delivered personally, each such Notice shall be effective when
delivered to the address for the respective Party set forth in this Section 7.4.
When sent by telecopier or facsimile, each such Notice shall be effective on the
day on which ii is sent provided that it is sent on a business day and further
provided that it is sent prior to 5:00 p.m.. local time of the Party to whom the
Notice is being sent, on that business day; otherwise, each such Notice shall be
effective on the first business day occurring after the Notice is sent. Each
such Notice shall be addressed to the Party to be notified as shown below.
 
 
 

--------------------------------------------------------------------------------

 
 
Clearwater
Clearwater  Financial Advisors, L.L.C.
 
74242 Horse Branch Road
  Covington, Louisiana 70435        
GEM:
Green Energy
 
Management Services,
  Inc.
 
381 Teaneck Road, Suite 4
  Teaneck New Jersey 07666

 
Any Party may change its respective address for purposes of this Section 6.4 by
giving the other Party Notice of the new address in the manner set forth above.
 
6.5              Counterparts Facsimile Execution. For purposes of this
Agreement, a document (or signature page thereto) signed and transmitted by
facsimile machine or telecopier is to be treated as an original document. The
signature of any party thereon, for purposes hereof, is to be considered as an
original signature, and the document transmitted is to be considered to have the
same binding effect as an original signature on an original document. At the
request of any party, a facsimile or telecopy document is to be re-executed in
original form by the parties who executed the facsimile or telecopy document. No
party may raise the use of a facsimile machine or telecopier machine as a
defense to the enforcement of the Agreement or any amendment or other document
executed in compliance with this Section.
 
6.6             Severability. If any provision of this Agreement, or its
application to any person or circumstances, is invalid or unenforceable, then
the remainder of this Agreement or the application of such provision to other
persons or circumstances, shall not be affected thereby. Further, if any
provision or application hereof is invalid or unenforceable then a suitable and
equitable provision shall be substituted therefore in order to carry out so far
as may be valid or enforceable the intent and purposes of the invalid and
unenforceable provision.
 
6.7             Captions. Captions and headings used herein are for convenience
of reference only and shall not limit or control the meaning of any provisions
hereof.
 
IN WITNESS WHEREOF this Agreement is executed on the dates set forth below to be
effective as of the Effective Date.
 
 
 

--------------------------------------------------------------------------------

 
 

  GREEN ENERGY MANAGEMENT     SERVICES INC.          
 
By:
/s/ Michael Samuel As C.E.O. GEM 3-31-11     Its:               CLEARWATER
FINANCIAL     ADVISORS, L.L.C.            
By:
/s/ Ron Ulfers             Its:            

 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A
(Attached To And Made A Part Of The Line Of Credit Agreement
Dated As Of March 31, 2011 Between Green Energy Management Services Inc.
And Clearwater Financial Advisors, L.LC.)
 
PROMISSORY NOTE
 

March 31, 2011 $100,000

 
FOR VALUE RECEIVED, the undersigned Green Energy Management Services, Inc., a
Delaware corporation (hereinafter referred to as "Maker"), promises to pay to
Clearwater Financial Advisors, L.L.C. a Louisiana LLC (hereinafter referred to
as "Holder"), at 74242 Horse Branch Road, Covington Louisiana 70435 (or at any
such other place as Holder shall designate in writing), in lawful money of the
United States of America, the principal sum of One Hundred Thousand Dollars
($100,000) with interest on so much thereof as is from time to time outstanding
accruing at a rate equal to twelve percent (12%) per annum, payable monthly.
 
During the Term of this Note which shall mature on March 31, 2012, GEM will pay
Clearwater interest-only on the principal balance of this Note. Payment of
principal and any unpaid interest shall be due in full on or before March 31,
2012. The foregoing notwithstanding, in the event that GEM receives outside
financing in excess of $100,000.00 prior to the Maturity Date, GEM will repay
the Note within ten (10) days of receipt of said financing.
 
This Note may be prepaid prior to its due dale without penalty, on ten (10) days
notice by Maker.
 
Maker, for itself, its successors, and assigns, respectively, expressly waives
presentment for payment, notice of protest, and diligence in collection, and
consents that the time of said payments or any part thereof may be extended by
Holder without in any way modifying, altering, releasing, affecting, or limiting
its respective liability.
 
Maker agrees to reimburse Holder for all reasonable costs, including reasonable
attorneys' fees, incurred to collect this Note, or any installments, if not paid
when due.
 
This Note is unsecured. This Note may not be assigned, pledged, or otherwise
transferred or encumbered without the prior written consent of Maker.
 
 
 

--------------------------------------------------------------------------------

 
 

  MAKER:     GREEN ENERGY     MANAGEMENT SERVICES,     INC          
 
By:
/s/ Michael Samuel As C.E.O. GEM 3-31-11              
Michael Samuel, Chief" Executive Officer
 

 
A - 1

--------------------------------------------------------------------------------